DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
This communication is in response to the RCE filed 08/02/2021. Claims 1 and 7 are amended. Claims 15-16 are new claims. Claims 1-12, 15-16 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
 

Response to Amendments/Remarks
3.	Applicant’s amendments and remarks filed on 08/02/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view Mizuno et al., US 20150354968 A1, in view of Maki Kentaro et al., JP2013140246 A, in view of Hiroshi Sekine, JP2009288844 A, and further in view of Ando et al., US 20130245936 A1, hereinafter referred to as Mizuno, Kentaro, Sekine and Ando, respectively.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a curve information acquisition unit, identical-curve determination unit, a definitive registration unit, a provisional registration unit in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (See at least ¶27 of Applicant’s specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al., US 20150354968 A1, in view of Maki Kentaro et al., JP2013140246 A,, in view of Hiroshi Sekine, JP2009288844 A, and further in view of Ando et al., US 20130245936 A1, hereinafter referred to as Mizuno, Kentaro, Sekine and Ando, respectively.
Regarding claim 1, Mizuno discloses a road information learning device comprising:	
a curve information acquisition unit configured to acquire a map extraction curve extracted from map data and a measurement curve extracted from a traveling locus of a vehicle for a traveling curve along which the vehicle travels (A curve modeling device, i.e. curve information acquisition unit, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data – See at least ¶2. a vehicular navigation device includes the curve modeling device according to the first aspect, a navigation unit calculating information of a route destined for a preselected destination based on current location information of a vehicle and road information stored in a storage unit, and a display unit displaying the current location information of the vehicle on a road map – See at least ¶16); 
Curvature information update unit 54 determines whether the map DB includes node data about a road corresponding to the road about which the curvature was calculated. This step can be completed, for example, by determining whether the map DB 32 stores node data that substantially coincides with the latitude and longitude information about a sampling point detected by the vehicle information detection unit or by determining whether the map DB 32 stores facility information about an identical facility analyzed by the image analysis unit 16 – See at least ¶102); 
the identical-curve determination unit has a plurality of identical-curve determination conditions for determining whether the map extraction curve and the measurement curve correspond to the identical traveling curve (Further, the curve modeling device according to the first to third embodiments includes the traveled route storage unit 34, and the curvature calculation unit 36 of the curve modeling device calculates the curvature from the traveled path of the vehicle, which is stored in the traveled route storage unit 34. Meanwhile, the curve modeling device according to the present disclosure may include a map data storage unit that, instead of the traveled route storage unit 34, acquires and stores map data including the location information about sampling points on routes included in a map, and the curvature calculation unit 36 of the curve modeling device may calculate the curvature based on the map data stored in the map data storage unit and extract the shape of a curve for modeling purposes – See at least 109);
A curve modeling device, i.e. curve information acquisition unit, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data – See at least ¶2. a vehicular navigation device includes the curve modeling device according to the first aspect, a navigation unit calculating information of a route destined for a preselected destination based on current location information of a vehicle and road information stored in a storage unit, and a display unit displaying the current location information of the vehicle on a road map – See at least ¶16);
a curve polarity of the measurement curve coinciding with a curve polarity of the map extraction curve (A point at which switching occurs from the straight line interval I1 to the clothoid curve interval during which the curvature gradually increases is referred to as the “curve start point.” A point at which switching occurs from the clothoid curve interval I2 during which the curvature gradually increases to the steady interval I3 is referred to as the “curve entry  - See at least ¶40).

Mizuno fails to explicitly disclose a definitive registration unit configured to register the measurement curve as a definitive registration curve when the identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve, and a predetermined definitive registration condition is satisfied.
However, Kentaro teaches a definitive registration unit configured to register the measurement curve as a definitive registration curve when the identical-curve Road shape measurement result by actual vehicle traveling, data points having position information exist at high density, and simply the curvature of the central point is calculated from the position information of three adjacent data points. It is possible to calculate. The curvature changing section and the curvature constant section can be distinguished based on the obtained curvature value, and the curvature in the curvature constant section can be determined – See at least ¶15. road map creating apparatus 400, the road shape creating means 405 creates data of the road shape with high accuracy from the result of the road shape measurement based on actual measurement or aerial survey on the spot or actual vehicle traveling. Accumulate in The road map data generation unit 401 compresses the data amount of the high-accuracy road shape data to generate road map data 407 – See at least ¶19).
Mizuno discloses a curve modeling device, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data. Kentaro teaches digital road map generation, specifically to a definitive registration curve when the identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve, and a predetermined definitive registration condition is satisfied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuno and include the feature of a definitive registration unit configured to register the measurement curve as 

The combination of Mizuno and Kentaro fails to explicitly disclose the identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied.
However, Sekine teaches identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied (The road shape comparison unit 27 compares the road shape of the recognition curve recognized by the curve recognition unit 14 with the road shape estimated by the road shape estimation unit 15 and outputs the comparison result to the correction unit 28. Further, the road shape comparison unit 27 detects the monitoring result of the matching state monitoring unit 25 and the detection acquired from the first curve passage state detection unit 22, the second curve passage state detection unit 23, and the third curve passage state detection unit 24 – See at least ¶33 and 34. If the determination result in step S203 is “YES” (the actual curve start point has been reached or has already passed the actual curve start point), the process proceeds to step S204, and the shape of the actual curve is estimated – See at least ¶45 and 46).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizuno and Kentaro and include the feature of identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied, as taught by Sekine, to provide a vehicular navigation device that can extract an accurate shape of a curve.

The combination of Mizuno, Kentaro and Sekine fails to explicitly disclose a section of the map extraction curve being included in a section of the measurement curve.
However, Ando teaches a section of the map extraction curve being included in a section of the measurement curve (Although the processing in S5 to S12 is executed in this embodiment when a vehicle is moving in a rotary, when a vehicle is going to enter a rotary, or when a vehicle is going to exit a rotary, the navigation device may also be configured to execute the processing under other conditions. For example, the navigation device may be configured to execute the processing in S5 to S12 when a vehicle travels on a curved road with a curvature equal to or larger than a predetermined value – See at least ¶68).
Mizuno discloses a curve modeling device, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data. Kentaro teaches digital road map generation, specifically to a definitive registration curve when the identical-curve determination unit determines that the map extraction curve. Sekine teaches identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied. Ando teaches a moving body position detection system, a moving body position detection apparatus, a moving body position detection method, and a computer-readable storage medium for detecting the position of a moving body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizuno, Kentaro and Sekine and include the feature of a section of the map extraction curve being included in a section of the measurement curve, as taught by Ando, to provide a vehicular navigation device that can extract an accurate shape of a curve.

Regarding claim 2, Mizuno discloses a provisional registration unit configured to register the measurement curve as a provisional registration curve when the identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve, and the map extraction curve and the measurement curve satisfy a predetermined provisional registration As regards each point at which the curvature was calculated, the curvature adjustment unit 381 calculates orientation differences within a predetermined range (equalization range) before and after the point of curvature calculation. The predetermined range includes the point of curvature calculation. Then, the curvature adjustment unit 381 determines a uniform curvature within the equalization range that maintains the determined orientation difference. The curvature obtained in this manner is the adjusted curvature at the point – See at least ¶67)

Mizuno fails to explicitly disclose wherein the definitive registration unit is further configured to register a curve obtained by averaging the provisional registration curve and a new measurement curve, which is a measurement curve newly acquired by the curve information acquisition unit for the traveling curve, as the definitive registration curve when the vehicle travels along the traveling curve again, and the provisional registration curve corresponding to the traveling curve and the new measurement curve satisfy the definitive registration condition.
However, Kentaro teaches wherein the definitive registration unit is further configured to register a curve obtained by averaging the provisional registration curve and a new measurement curve, which is a measurement curve newly acquired by the curve information acquisition unit for the traveling curve, as the definitive registration curve when the vehicle travels along the traveling curve again, and the provisional registration curve corresponding to the traveling curve and the new measurement curve satisfy the definitive registration condition (Curvature information update unit 54 determines whether the map DB includes node data about a road corresponding to the road about which the curvature was calculated. This step can be completed, for example, by determining whether the map DB 32 stores node data that substantially coincides with the latitude and longitude information about a sampling point detected by the vehicle information detection unit or by determining whether the map DB 32 stores facility information about an identical facility analyzed by the image analysis unit 16 – See at least ¶102).
Mizuno discloses a curve modeling device, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data. Kentaro teaches digital road map generation, specifically to a definitive registration curve when the identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve, and a predetermined definitive registration condition is satisfied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuno and include the feature of wherein the definitive registration unit is further configured to register a curve obtained by averaging the provisional registration curve and a new measurement curve, which is a measurement curve newly acquired by the curve information acquisition unit for the traveling curve, as the definitive registration curve when the vehicle travels along the traveling curve again, and the provisional registration curve corresponding to the traveling curve and the new measurement curve satisfy the definitive registration condition, as taught by Kentaro, to provide a vehicular navigation device that can extract an accurate shape of a curve.

Regarding claim 3, Mizuno discloses wherein the identical-curve determination unit is further configured to discard the measurement curve when the map extraction curve corresponding to the measurement curve does not exist (The curvature information update unit 52 receives the curvature data acquired by the curvature calculation unit 36. Further, if curvature data on the associated road exists in the map DB 32, the curvature information update unit 52 reads out the curvature data from the map DB 32 and updates the curvature data on the road with the weighted average of the readout curvature data. Subsequently, the curvature correction unit 38 performs the curvature correction process – See at least ¶100).

Regarding claim 4, Mizuno discloses wherein the identical-curve determination unit is further configured, when a plurality of the map extraction curves corresponding to one of the measurement curves exists, to select one of the map extraction curves and to associate the one of the map extraction curves with the one of the measurement curves (Road traveled by the vehicle based on the curvature at each sampling point that is corrected by the curvature correction unit 38, calculates the coordinates of an arbitrarily selected point on the reproduced road and an intersection (node points), and outputs a curve shape model including node data, such as a curve start point, a curve entry, a curve exit, and a curve end point, to the map DB 32 – See at least ¶79).

Regarding claim 5, Mizuno discloses wherein the identical-curve determination unit is further configured, when a plurality of the measurement curves exists for one of the map extraction curves, to associate all of the measurement curves with the one of the map extraction curves (When the shape model of a curve is built as described above, the actually measured orientation difference can be maintained. This makes it possible to reduce the deviation of orientation difference from the shape of a road actually traveled by the vehicle that is caused by modeling the curve shape – See at least ¶78. Road traveled by the vehicle based on the curvature at each sampling point that is corrected by the curvature correction unit 38, calculates the coordinates of an arbitrarily selected point on the reproduced road and an intersection (node points), and outputs a curve shape model including node data, such as a curve start point, a curve entry, a curve exit, and a curve end point, to the map DB 32 – See at least ¶79).

Regarding claim 6, Mizuno discloses wherein the provisional registration unit is further configured to update the provisional registration curve with the new measurement curve when the vehicle travels along the traveling curve again, and the provisional registration curve corresponding to the traveling curve and the new measurement curve do not satisfy the definitive registration condition (The curvature information update unit 52 receives the curvature data acquired by the curvature calculation unit 36. Further, if curvature data on the associated road exists in the map DB 32, the curvature information update unit 52 reads out the curvature data from the map DB 32 and updates the curvature data on the road with the weighted average of the readout curvature data. Subsequently, the curvature correction unit 38 performs the curvature correction process – See at least ¶100).

Regarding claim 7, Mizuno discloses a road information learning device comprising: 
a memory storing a control program (Storage unit – See at least ¶101); and 
Control – See at least FIG. 2), is configured to: 
acquire a map extraction curve extracted from map data and a measurement curve extracted from a traveling locus of a vehicle for a traveling curve along which the vehicle travels (A curve modeling device, i.e. curve information acquisition unit, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data – See at least ¶2. a vehicular navigation device includes the curve modeling device according to the first aspect, a navigation unit calculating information of a route destined for a preselected destination based on current location information of a vehicle and road information stored in a storage unit, and a display unit displaying the current location information of the vehicle on a road map – See at least ¶16); 
determine whether the map extraction curve and the measurement curve correspond to an identical traveling curve (Curvature information update unit 54 determines whether the map DB includes node data about a road corresponding to the road about which the curvature was calculated. This step can be completed, for example, by determining whether the map DB 32 stores node data that substantially coincides with the latitude and longitude information about a sampling point detected by the vehicle information detection unit or by determining whether the map DB 32 stores facility information about an identical facility analyzed by the image analysis unit 16 – See at least ¶102);
the identical-curve determination unit has a plurality of identical-curve determination conditions for determining whether the map extraction curve and the Further, the curve modeling device according to the first to third embodiments includes the traveled route storage unit 34, and the curvature calculation unit 36 of the curve modeling device calculates the curvature from the traveled path of the vehicle, which is stored in the traveled route storage unit 34. Meanwhile, the curve modeling device according to the present disclosure may include a map data storage unit that, instead of the traveled route storage unit 34, acquires and stores map data including the location information about sampling points on routes included in a map, and the curvature calculation unit 36 of the curve modeling device may calculate the curvature based on the map data stored in the map data storage unit and extract the shape of a curve for modeling purposes – See at least 109);
a traveling direction of the measurement curve coinciding with a traveling direction of the map extraction curve (A curve modeling device, i.e. curve information acquisition unit, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data – See at least ¶2. a vehicular navigation device includes the curve modeling device according to the first aspect, a navigation unit calculating information of a route destined for a preselected destination based on current location information of a vehicle and road information stored in a storage unit, and a display unit displaying the current location information of the vehicle on a road map – See at least ¶16);
a curve polarity of the measurement curve coinciding with a curve polarity of the map extraction curve (A point at which switching occurs from the straight line interval I1 to the clothoid curve interval during which the curvature gradually increases is referred to as the “curve start point.” A point at which switching occurs from the clothoid curve interval I2 during which the curvature gradually increases to the steady interval I3 is referred to as the “curve entry  - See at least ¶40).

Mizuno fails to explicitly disclose register the measurement curve as a definitive registration curve when the map extraction curve and the measurement curve correspond to the identical traveling curve, and a predetermined definitive registration condition is satisfied.
However, Kentaro teaches register the measurement curve as a definitive registration curve when the map extraction curve and the measurement curve correspond to the identical traveling curve, and a predetermined definitive registration condition is satisfied (Road shape measurement result by actual vehicle traveling, data points having position information exist at high density, and simply the curvature of the central point is calculated from the position information of three adjacent data points. It is possible to calculate. The curvature changing section and the curvature constant section can be distinguished based on the obtained curvature value, and the curvature in the curvature constant section can be determined – See at least ¶15. road map creating apparatus 400, the road shape creating means 405 creates data of the road shape with high accuracy from the result of the road shape measurement based on actual measurement or aerial survey on the spot or actual vehicle traveling. Accumulate in The road map data generation unit 401 compresses the data amount of the high-accuracy road shape data to generate road map data 407 – See at least ¶19).
Mizuno discloses a curve modeling device, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuno and include the feature of register the measurement curve as a definitive registration curve when the map extraction curve and the measurement curve correspond to the identical traveling curve, and a predetermined definitive registration condition is satisfied, as taught by Kentaro, to provide a vehicular navigation device that can extract an accurate shape of a curve.
The combination of Mizuno and Kentaro fails to explicitly disclose the identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied.
However, Sekine teaches identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied (The road shape comparison unit 27 compares the road shape of the recognition curve recognized by the curve recognition unit 14 with the road shape estimated by the road shape estimation unit 15 and outputs the comparison result to the correction unit 28. Further, the road shape comparison unit 27 detects the monitoring result of the matching state monitoring unit 25 and the detection acquired from the first curve passage state detection unit 22, the second curve passage state detection unit 23, and the third curve passage state detection unit 24 – See at least ¶33 and 34. If the determination result in step S203 is “YES” (the actual curve start point has been reached or has already passed the actual curve start point), the process proceeds to step S204, and the shape of the actual curve is estimated – See at least ¶45 and 46).
Mizuno discloses a curve modeling device, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data. Kentaro teaches digital road map generation, specifically to a definitive registration curve when the identical-curve determination unit determines that the map extraction curve. Sekine teaches identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizuno and Kentaro and include the feature of identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied, as taught by Sekine, to provide a vehicular navigation device that can extract an accurate shape of a curve.

The combination of Mizuno, Kentaro and Sekine fails to explicitly disclose a section of the map extraction curve being included in a section of the measurement curve.
Although the processing in S5 to S12 is executed in this embodiment when a vehicle is moving in a rotary, when a vehicle is going to enter a rotary, or when a vehicle is going to exit a rotary, the navigation device may also be configured to execute the processing under other conditions. For example, the navigation device may be configured to execute the processing in S5 to S12 when a vehicle travels on a curved road with a curvature equal to or larger than a predetermined value – See at least ¶68).
Mizuno discloses a curve modeling device, a curve modeling method, and a vehicular navigation device each of which extracts curves from actual travel data and map data. Kentaro teaches digital road map generation, specifically to a definitive registration curve when the identical-curve determination unit determines that the map extraction curve. Sekine teaches identical-curve determination unit determines that the map extraction curve and the measurement curve correspond to the identical traveling curve when all the identical-curve determination conditions are satisfied. Ando teaches a moving body position detection system, a moving body position detection apparatus, a moving body position detection method, and a computer-readable storage medium for detecting the position of a moving body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mizuno, Kentaro and Sekine and include the feature of a section of the map extraction curve being included in a section of the measurement curve, as taught by Ando, to provide a vehicular navigation device that can extract an accurate shape of a curve.
Regarding claim 8, Mizuno discloses register the measurement curve as a provisional registration curve when the map extraction curve and the measurement curve correspond to the identical traveling curve, and the map extraction curve and the measurement curve satisfy a predetermined provisional registration condition, and register a curve obtained by averaging the provisional registration curve and a new measurement curve, which is a measurement curve newly acquired for the traveling curve, as the definitive registration curve when the vehicle travels along the traveling curve again, and the provisional registration curve corresponding to the traveling curve and the new measurement curve satisfy the definitive registration condition (The curvature information update unit 52 receives the curvature data acquired by the curvature calculation unit 36. Further, if curvature data on the associated road exists in the map DB 32, the curvature information update unit 52 reads out the curvature data from the map DB 32 and updates the curvature data on the road with the weighted average of the readout curvature data. Subsequently, the curvature correction unit 38 performs the curvature correction process – See at least ¶100).\

Regarding claim 9, Mizuno discloses wherein the processor, when executing the control program, is further configured to discard the measurement curve when the map extraction curve corresponding to the measurement curve does not exist (The curvature information update unit 52 receives the curvature data acquired by the curvature calculation unit 36. Further, if curvature data on the associated road exists in the map DB 32, the curvature information update unit 52 reads out the curvature data from the map DB 32 and updates the curvature data on the road with the weighted average of the readout curvature data. Subsequently, the curvature correction unit 38 performs the curvature correction process – See at least ¶100).

Regarding claim 10, Mizuno discloses wherein the processor, when executing the control program, is further configured, when a plurality of the map extraction curves corresponding to one of the measurement curves exists, to select one of the map extraction curves and to associate the one of the map extraction curves with the one of the measurement curves (Road traveled by the vehicle based on the curvature at each sampling point that is corrected by the curvature correction unit 38, calculates the coordinates of an arbitrarily selected point on the reproduced road and an intersection (node points), and outputs a curve shape model including node data, such as a curve start point, a curve entry, a curve exit, and a curve end point, to the map DB 32 – See at least ¶79).

Regarding claim 11, Mizuno discloses wherein the processor, when executing the control program, is further configured, when a plurality of the measurement curves exists for one of the map extraction curves, to associate all of the measurement curves with the one of the map extraction curves (When the shape model of a curve is built as described above, the actually measured orientation difference can be maintained. This makes it possible to reduce the deviation of orientation difference from the shape of a road actually traveled by the vehicle that is caused by modeling the curve shape – See at least ¶78. Road traveled by the vehicle based on the curvature at each sampling point that is corrected by the curvature correction unit 38, calculates the coordinates of an arbitrarily selected point on the reproduced road and an intersection (node points), and outputs a curve shape model including node data, such as a curve start point, a curve entry, a curve exit, and a curve end point, to the map DB 32 – See at least ¶79).

Regarding claim 12, Mizuno discloses wherein the processor, when executing the control program, is further configured to update the provisional registration curve with the new measurement curve when the vehicle travels along the traveling curve again, and the provisional registration curve corresponding to the traveling curve and the new measurement curve do not satisfy the definitive registration condition (The curvature information update unit 52 receives the curvature data acquired by the curvature calculation unit 36. Further, if curvature data on the associated road exists in the map DB 32, the curvature information update unit 52 reads out the curvature data from the map DB 32 and updates the curvature data on the road with the weighted average of the readout curvature data. Subsequently, the curvature correction unit 38 performs the curvature correction process – See at least ¶100).

Regarding claim 15, Mizuno discloses wherein the identical-curve determination conditions further include one of a plurality of additional conditions being satisfied, and the additional conditions include: the map extraction curve to be determined being not associated with another measurement curve; the measurement curve to be determined being not associated with another map extraction curve, and a travel control being not performed within a traveling curve section in which the measurement curve is extracted (Curvature information update unit 54 determines whether the map DB includes node data about a road corresponding to the road about which the curvature was calculated. This step can be completed, for example, by determining whether the map DB 32 stores node data that substantially coincides with the latitude and longitude information about a sampling point detected by the vehicle information detection unit or by determining whether the map DB 32 stores facility information about an identical facility analyzed by the image analysis unit 16 – See at least ¶102).

Regarding claim 16, Mizuno discloses wherein the identical-curve determination conditions further include one of a plurality of additional conditions being satisfied, and 8Application No.: 16/586,571Docket No.: 4041J-003686-US-CO the additional conditions include: the map extraction curve to be determined being not associated with another measurement curve; the measurement curve to be determined being not associated with another map extraction curve, and a travel control being not performed within a traveling curve section in which the measurement curve is extracted (Curvature information update unit 54 determines whether the map DB includes node data about a road corresponding to the road about which the curvature was calculated. This step can be completed, for example, by determining whether the map DB 32 stores node data that substantially coincides with the latitude and longitude information about a sampling point detected by the vehicle information detection unit or by determining whether the map DB 32 stores facility information about an identical facility analyzed by the image analysis unit 16 – See at least ¶102).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662